              Case 4:19-mj-70677-MAG Document 72 Filed 01/15/20 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                   UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13   IN THE MATTER OF THE EXTRADITION                ) CASE NO. 4-19-MJ-70677 MAG
     OF DON KOLLMAR AKA DONALD                       )
14   KOLLMAR                                         ) MODIFIED ORDER
                                                     )
15                                                   )
                                                     )
16

17          The Court has reviewed the United States of America’s Motion to Seal birth dates in Docket 70
18 at page 3, footnote 3, as private information, and hereby Grants the United States’ Motion and the dates

19 of birth in Docket 70, page 3, footnote 3 are hereby sealed. The Clerk of the Court shall seal Entry 70 in

20 its entirety. The government shall e-file a redacted version of Entry 70 forthwith.

21

22      IT IS SO ORDERED.
23 Dated: January 15, 2020
                                                         HON. KANDIS A. WESTMORE
24                                                       United States Magistrate Judge
25

26

27

28

     MODIFIED ORDER
     4-19-MJ-70677 MAG
